         Case: 1:19-cv-00500 Document #: 1 Filed: 01/24/19 Page 1 of 10 PageID #:1




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

SAKINAH KELLY, on behalf of herself
and others similarly situated,
                                                         Civil Action No.
           Plaintiff,
                                                         Judge
                        v.
                                                         Magistrate Judge
EVOLENT HEALTH LLC

          Defendant.

                         CLASS AND COLLECTIVE ACTION COMPLAINT

          Sakinah Kelly (“Plaintiff”) files this Class and Collective Action Complaint (“Complaint”)

 against Evolent Health LLC (“Defendant”):

          Nature of this Lawsuit

          1.      Defendant is a company that partners with health care providers and health

 insurance plans to improve the quality and cost of medical care.

          2.      Defendant employed Plaintiff to perform utilization review and case management

 functions to attempt to reduce the costs of medical care.

          3.      Defendant employed Plaintiff and other individuals who performed similar job

 duties under various job titles, including but not limited to “LVN,” “UM,” “Care Advisor,” “Care

 Advisor – Complex Care,” “RN Care Advisor, UM,” “RN Case Manager,” “Utilization

 Management RN,” (collectively “Care Management Employees”).

          4.      Defendant paid Care Management Employees a salary.

          5.      Defendant’s Care Management Employees regularly worked over 40 hours per

 week.




                                                  1
      Case: 1:19-cv-00500 Document #: 1 Filed: 01/24/19 Page 2 of 10 PageID #:2




       6.      Defendant classified Care Management Employees as exempt from state and

federal overtime laws and did not pay them overtime when they worked over 40 hours in individual

workweeks.

       7.      In fact, Defendant’s Care Management Employees primarily performed non-

exempt work, including asking members standardized questions to collect data for care

assessments; inputting answers to those questions into Defendant’s computer system; using

established guidelines to maximize utilization of plan resources through application of

predetermined criteria; coordinating care by performing ministerial tasks like arranging

appointments, referrals, and obtaining necessary authorizations from members; supplying

members with additional information and resources to educate members concerning their health

plan needs; and other similar work (collectively, “Care Management Work”).

       8.      Because Defendant’s Care Management Employees primarily performed non-

exempt work, Defendant violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et

seq., and the Illinois Minimum Wage Law (“IMWL”), 820 ILCS 105/1 et seq., by failing to pay

them overtime when they worked over 40 hours in individual workweeks.

       The Parties

       9.      Plaintiff is an individual who resides in this judicial District.

       10.     Defendant is a Delaware corporation.

       11.     Defendant’s principal place of business is in Arlington, Virginia.

       Jurisdiction and Venue

       12.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because

Plaintiff’s FLSA claim arises under federal law. See to 29 U.S.C. § 216(b).




                                                  2
      Case: 1:19-cv-00500 Document #: 1 Filed: 01/24/19 Page 3 of 10 PageID #:3




        13.     This Court has supplemental jurisdiction over Plaintiff’s IMWL claim under 28

U.S.C § 1367(a) because it arises out of the same facts as Plaintiff’s FLSA claim.

        14.     Venue is proper in this District under 28 U.S.C. § 1391 because the events forming

the basis of the suit occurred in this District.

        Factual Allegations

        15.     Plaintiff worked as a Care Management Employee for Defendant in Illinois from

approximately July 2016 to July 2018.

        16.     During her employment with Defendant, Plaintiff primarily performed Care

Management Work.

        17.     During her employment with Defendant, Plaintiff’s job duties were routine and rote

and did not include the exercise of discretion and independent judgment with respect to matters of

significance.

        18.     Defendant required Plaintiff to work over 40 hours in one or more individual

workweeks

        19.     During her employment with Defendant, Plaintiff worked over 40 hours in one or

more individual workweeks.

        20.     Defendant classified Plaintiff as exempt from the overtime provisions of the FLSA

and IMWL.

        21.     Defendant paid Plaintiff a salary.

        22.     When Plaintiff worked over 40 hours in individual workweeks, Defendant did not

pay Plaintiff overtime at one and one-half times her regular rate of pay.

        23.     Defendant is an “enterprise” as defined by the FLSA in 29 U.S.C. § 203(r)(1).




                                                     3
      Case: 1:19-cv-00500 Document #: 1 Filed: 01/24/19 Page 4 of 10 PageID #:4




       24.     Defendant is an enterprise engaged in commerce or in the production of goods for

commerce as defined by the FLSA in 29 U.S.C. § 203(s)(1)(A).

       25.     Defendant has had more than $500,000 in sales made or business done in each of

the last three calendar years.

       26.     During her employment, Plaintiff was an “employee” of Defendant as defined by

the FLSA in 29 U.S.C. § 203(e).

       27.     During her employment, Plaintiff was an “employee” of Defendant as defined by

the IMWL in 820 ILCS 105/3(d).

       28.     During her employment, Defendant was Plaintiff’s “employer” as defined by the

FLSA in 29 U.S.C. § 203(d).

       29.     During her employment, Defendant was Plaintiff’s “employer” as defined by the

IMWL in 820 ILCS 105/3(c).

       Collective Action Allegations

       30.     Plaintiff brings her FLSA claim as a collective action.

       31.     Plaintiff’s consent form to participate in the collective action is attached to this

Complaint as Exhibit A.

       32.     The collective action is defined as follows:

       All individuals employed by Defendant as Care Management Employees in the last
       three years who were paid salary and no overtime, who worked more than 40 hours
       in one or more individual workweeks, and who file consent forms to participate in
       this lawsuit (“Collective Action Members”).

       33.     Plaintiff is similarly situated to potential Collective Action Members because she

was paid the same way they were paid and performed the same primary job duties they performed.

       34.     In the last three years, Defendant employed individuals who performed the same

primary job duties as Plaintiff.

                                                 4
      Case: 1:19-cv-00500 Document #: 1 Filed: 01/24/19 Page 5 of 10 PageID #:5




       35.     Of Defendant’s employees who performed the same primary job duties as Plaintiff

in the last three years, Defendant classified some or all as exempt from the overtime provisions of

the FLSA and paid them a salary.

       36.     Of employees Defendant classified as exempt and who performed the same primary

job duties as Plaintiff in the last three years, some or all worked over 40 hours in individual

workweeks.

       37.     Defendant maintained one or more common job descriptions for Care Management

Employees.

       38.     Defendant has names and addresses for potential Collective Action Members in its

payroll or personnel records.

       39.     Defendant has email addresses for potential Collective Action Members in its

payroll or personnel records.

       40.     Defendant is aware or should have been aware that the FLSA required it to pay

potential Collective Action Members overtime if they primarily performed non-exempt work.

       Class Action Allegations

       41.     Plaintiff brings her IMWL claim as a class action under Rule 23(b)(3) of the Federal

Rules of Civil Procedure.

       42.     The class is defined as follows:

       All individuals employed by Defendant in Illinois as Care Management Employees
       in the last three years who were paid salary and no overtime and who worked more
       than 40 hours in one or more individual workweeks, (“the Class”).

       43.     The Class has more than 40 members.

       44.     As a result, the Class is so numerous that joinder of all members is not practical.




                                                  5
      Case: 1:19-cv-00500 Document #: 1 Filed: 01/24/19 Page 6 of 10 PageID #:6




       45.     There are questions of law or fact common to the Class, including: (1) whether the

Class primarily performed non-exempt work; (2) whether Defendant violated the IMWL by

refusing to pay the Class overtime pay; and (3) the proper measure of damages if Defendant

misclassified the Class as exempt from the overtime provisions of the IMWL.

       46.     Plaintiff’s overtime claims are typical of those of the Class because they arise out

of Defendant’s uniform compensation practices.

       47.      Defendant’s defenses to Plaintiff’s claims are typical of its defenses to those of the

Class because they are grounded in the same compensation practices.

       48.     Plaintiff can fairly and adequately protect the interests of the Class because she is

asserting the same claims as the Class.

       49.     Plaintiff can fairly and adequately protect the interests of the Class because she has

no interests adverse to the Class.

       50.     Plaintiff can fairly and adequately protect the interests of the Class because she has

retained counsel experienced in class action employment litigation.

       51.     The common questions of law and fact in this lawsuit predominate over the

variations which may exist between members of the Class, if any.

       52.     Plaintiff and the members of the Class on the one hand, and Defendant on the other,

have a commonality of interest in the subject matter of this lawsuit and remedy sought, namely

back wages, interest, penalties, attorneys’ fees, and costs.

       53.     If individual actions were required to be brought by each member of the Class

injured or affected, it would necessarily result in a multiplicity of lawsuits, creating a hardship to

the individuals and to the Court, as well as to Defendant.




                                                  6
      Case: 1:19-cv-00500 Document #: 1 Filed: 01/24/19 Page 7 of 10 PageID #:7




        54.     Accordingly, a class action is an appropriate method for the fair and efficient

adjudication of this lawsuit and distribution of the common fund to which the Class is entitled.

        55.     The books and records of Defendant are material to the Class’s claims because they

disclose the hours worked by each member of the Class and the rate of pay for that work.

                                            COUNT I
                           Violation of the Fair Labor Standards Act
                                       (Collective Action)

        56.     Plaintiff incorporates here the previous allegations of this Complaint.

        57.     This count arises from Defendant’s violation of the FLSA by failing to pay overtime

wages to Plaintiff and Collective Action Members when they worked over 40 hours in individual

workweeks.

        58.     Plaintiff was not exempt from the overtime provisions of the FLSA.

        59.     Collective Action Members were not exempt from the overtime provisions of the

FLSA.

        60.     Plaintiff was directed by Defendant to work, and did work, over 40 hours in one or

more individual workweeks.

        61.     Other Collective Action Members were directed by Defendant to work, and did

work, over 40 hours in one or more individual workweeks.

        62.     Defendant paid Plaintiff a salary and no overtime compensation.

        63.     Defendant paid other Collective Action Members a salary and no overtime

compensation.

        64.     Defendant violated the FLSA by failing to pay overtime to Plaintiff at one and one-

half times her regular rate of pay when she worked over 40 hours in one or more individual

workweeks.



                                                 7
     Case: 1:19-cv-00500 Document #: 1 Filed: 01/24/19 Page 8 of 10 PageID #:8




       65.    Defendant violated the FLSA by failing to pay overtime to other Collective Action

Members at one and one-half times their regular rates of pay when they worked over 40 hours in

one or more individual workweeks.

       66.    Defendant’s violations of the FLSA were willful because it received complaints

from Care Management Employees that alerted Defendant that it was paying one or more of those

employees incorrectly.

       67.    Alternatively, Defendant’s violations of the FLSA were willful because it classified

other employees who performed many of the same primary duties as Care Management Employees

as non-exempt from the FLSA’s overtime provisions.

       WHEREFORE, Plaintiff, on behalf of herself and Collective Action Members, seeks a

judgment against Defendant as follows:

       A.     All unpaid overtime wages due to Plaintiff and Collective Action Members;

       B.     Liquidated damages equal to the unpaid overtime compensation due;

       C.     Reasonable attorneys’ fees and costs incurred in filing and prosecuting this lawsuit;

              and

       D.     Such other relief as this Court deems appropriate.

                                             COUNT II
                           Violation of the Illinois Minimum Wage Law
                                            Class Action

       68.    Plaintiff incorporates here the previous allegations of this Complaint.

       69.    This count arises from Defendant’s violation of the IMWL for its failure to pay

Plaintiff and the Class overtime pay when they worked over 40 hours in individual workweeks.

       70.    Defendant classified Plaintiff as exempt from the overtime provisions of the

IMWL.



                                                8
     Case: 1:19-cv-00500 Document #: 1 Filed: 01/24/19 Page 9 of 10 PageID #:9




       71.    Defendant classified the Class as exempt from the overtime provisions of the

IMWL.

       72.    Plaintiff was not exempt from the overtime provisions of the IMWL.

       73.    The Class was not exempt from the overtime provisions of the IMWL.

       74.    Plaintiff was regularly directed to work by Defendant, and did work, over 40 hours

in individual workweeks.

       75.    The Class was regularly directed to work by Defendant, and did work, over 40

hours in individual workweeks.

       76.    Defendant violated the IMWL by failing to pay Plaintiff and the Class overtime at

one and one-half times their regular rates of pay when they worked over 40 hours in individual

workweeks.

       WHEREFORE, Plaintiff, on behalf of herself and the Class, seeks a judgment against

Defendant as follows:

       A.     All unpaid overtime wages due to Plaintiff and the Class;

       B.     Two percent monthly interest on all unpaid overtime wages due;

       C.     Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;

              and

       D.     Such other relief as this Court deems appropriate.

                                            Jury Demand

       Plaintiff demands a trial by jury.




                                                 9
Case: 1:19-cv-00500 Document #: 1 Filed: 01/24/19 Page 10 of 10 PageID #:10




                                         Respectfully submitted,


                                         /s/Douglas M. Werman
                                         DOUGLAS M. WERMAN
                                         dwerman@flsalaw.com
                                         Maureen A. Salas
                                         msalas@flsalaw.com
                                         Sarah J. Arendt
                                         sarendt@flsalaw.com
                                         Zachary C. Flowerree
                                         zflowerree@flsalaw.com
                                         Werman Salas P.C.
                                         77 West Washington Street, Suite 1402
                                         Chicago, Illinois 60602
                                         (312) 419-1008

                                         TRAVIS M. HEDGPETH*
                                         Texas Bar No. 24074386
                                         THE HEDGPETH LAW FIRM, PC
                                         5438 Rutherglenn Drive
                                         Houston, Texas 77096
                                         P: (512) 417-5716
                                         travis@hedgpethlaw.com

                                         JACK SIEGEL*
                                         Texas Bar No. 24070621
                                         Siegel Law Group PLLC
                                         2820 McKinnon, Suite 5009
                                         Dallas, Texas 75201
                                         P: (214) 790-4454
                                         www.4overtimelawyer.com

                                         *Application for admission pro hac vice
                                         forthcoming

                                         Attorneys for Plaintiff and others similarly
                                         situated




                                    10
